Citation Nr: 0210191	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  01-06 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

Although the appellant's original Department of Veterans 
Affairs (VA) claims folder appears to have been lost, 
information of record in the file as reconstructed  indicates 
that he  served on active duty from June 1971 to January 
1979.

This matter was last before the Board of Veterans' Appeals 
(Board) in December 2001, on appeal from an October 2000 
rating decision of the Chicago, Illinois,  Department of 
Veterans Affairs (VA) Regional Office (RO).  Upon its last 
review, the Board denied the appellant's claim for a rating 
in excess of 10 percent for a seizure disorder, and remanded 
the claim of entitlement to service connection for multiple 
sclerosis to the RO for further development of the record.  
The Board directed that the RO undertake specified 
development towards a more complete reconstruction of the 
claims folder, as well as towards compliance with the then-
recently passed Veterans Claims Assistance Act of 2000 
("VCAA.").  

The Board has carefully considered all of the evidence of 
record generated subsequent to its December 2001 review, and 
is of the opinion that the claim is now developed to the 
maximum feasible extent in accordance with the VCAA and other 
applicable law.  These findings are discussed below.    
   

FINDINGS OF FACT

1. All reasonable development necessary for the disposition 
of the instant case has been completed.

2. The medical evidence on file does not show that the 
appellant's multiple sclerosis was present either during 
service or within 7 years following his periods of active 
duty.

3. It has not been shown that the appellant's multiple 
sclerosis is causally related to his active duty service.


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by 
service, nor may multiple sclerosis be presumed to have been 
so incurred. 38 U.S.C.A. §§ 1110, 1131(West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection for 
multiple sclerosis.

In the interest of clarity, the Board will initially discuss 
whether additional procedural or evidentiary development is 
warranted.  The Board will then address the issue on appeal.  

Initial Matter:  VA's Duty to Notify and Assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 
5100 to 5107 (West Supp. 2001)].  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its duty to assist a 
claimant in the development of the claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of these claims has proceeded in 
accordance with the provisions of the law and regulations, to 
the extent possible under the circumstances here presented. 

(i.) Notice

VA has a duty under the VCAA to notify a claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  The appellant 
was informed in a June 2000 letter as to what VA would do and 
what the appellant had to do.  The June 2001 statement of the 
case provided the appellant with additional information.  As 
noted in the Introduction, the Board remanded this case in 
December 2001 among other reasons to allow the RO to provide 
the appellant with specific information concerning the VCAA.  
The RO did so in a detailed letter dated February 2, 2002.  
The appellant responded by letter to the RO dated April 15, 
2002.  He did not indicate that he possessed, or was aware of 
additional evidence which was pertinent to his claim, with 
the possible exception of service medical records, which as 
noted elsewhere in this decision have been lost. 

As noted, the appellant's original claims folder is lost and 
all attempts by the RO to retrieve it have not been 
successful.  Prior to the passage of the VCAA, it was well-
settled law that if relevant records were lost or destroyed 
while in the possession of the Government, the duty to assist 
is heightened.  Dixon v. Derwinski, 3 Vet. App.  261, 263-264 
(1992).  

(ii.)  Duty to assist

Under the VCAA, VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  In 
part, the VCAA specifically provides that VA is required to 
make reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001).  Regulations have been 
implemented in support of the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) [to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)].  

In considering whether VA's responsibilities to notify and 
assist the appellant in this matter have been fulfilled, the 
Board has also considered, as a predicate, the appellant's 
contention as to why service connection should be granted.  
The appellant fundamentally argues that because multiple 
sclerosis is a "progressive disease," its antecedents pre-
dated 1990, the year of his diagnosis.  His sole contention 
in this regard is that if diagnostic tests were accomplished 
in the years of his military service, his disorder could be 
there traced.  See appellant's substantive appeal, received 
July 2001.  He has not identified any competent medical 
professional, nor any other source of information, indicating 
that multiple sclerosis was in fact incurred during the 
course of his service or within the presumptive period of 
seven years.  See 38 C.F.R. § 3.307(a)(3).    

As noted above, by letter dated in February 2002, the 
appellant was apprised of what evidence was generally 
required to substantiate his claim of service connection; 
what his responsibilities were in securing such evidence; 
including providing the names and addresses of medical care 
providers, employers, the approximate time of their 
relationship with the appellant during which relevant records 
were generated , and any other information that the appellant 
believed was relevant to his claim.  The appellant was 
provided with authorizations for the release of this 
information, as well as advised of the address to which he 
should forward such evidence.  

The appellant was also apprised that VA was then undertaking 
to secure medical records generated or used by the Social 
Security Administration to adjudicate his disability claim 
with that agency.  Additional medical evidence was in fact 
secured.  

The record indicates that the provisions of the VCAA have 
been satisfied.  The appellant has been apprised of evidence 
that is necessary to substantiate the claim under 38 U.S.C.A 
§ 5103(a).  The appellant has not identified any sources of 
information that would substantiate his claim, so that VA is 
unable to obtain additional records or further advise the 
appellant as to the specific allocation of responsibility for 
obtaining such records.  Further, as a result of the Board's 
December 2001 remand, the appellant's disability records 
generated by and for the Social Security Administration have 
been obtained.  38 U.S.C.A § 5103A.  

There are recent medical records which document the 
appellant's multiple sclerosis disability.  Although the 
Board has considered whether a medical nexus opinion should 
be obtained, in its opinion such an opinion is useless based 
on the lack of evidence with which an examiner could 
evaluate.  The only evidence which could serve to establish a 
connection between the appellant's multiple sclerosis and 
service is the appellant's own statements to that effect.  
Any nexus opinion would therefore be based on such statements 
and would accordingly be of no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993); see also Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) [a medical opinion "can be no better 
than the facts alleged by the appellant"].  Accordingly,  
obtaining a medical nexus opinion would be a futile exercise 
given the circumstances here presented.

The appellant has been accorded ample opportunity to present 
evidence and argument in support of his claim.  At his 
request he was scheduled to participate in a videoconference 
hearing.  He failed without explanation to report for the 
hearing.

Pertinent law and regulations

Service connection

Under applicable law, service connection may be established 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition to the principles of service connection noted 
above, where a veteran had active service continuously for 90 
days or more during a period of war or during peacetime 
service after December 31, l946, and multiple sclerosis 
becomes manifest to a degree of 10 percent or more within 
seven years from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8018, a 
minimum rating of 30 percent is assignable for multiple 
sclerosis.  Thus, if multiple sclerosis is manifest at all 
within the presumptive seven year period, service connection 
may be granted.

Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  See 
38 U.S.C.A. § 7104 (West Supp. 2001).  When there is an 
approximate balance of the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  

Analysis

At the outset of its discussion, the Board again observes 
that the appellant's original VA claims folder, which 
contained his service medical records, has been misplaced by 
VA and that all efforts to locate it have failed.  A 
reconstructed claims folder is available to the Board, but 
most all of its contents date back only to the year 2000.

The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board's 
analysis has been undertaken with this heightened duty in 
mind.  The case law does not, however, lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

As noted, the appellant argues that multiple sclerosis, which 
was initially identified in 1990, over a decade after he left 
military service, had its etiological onset at some point 
during the course of his active service from June 1971 to 
January 1979.  He specifically points to a November 1977 
service medical record which diagnosed a grand mal type 
seizure disorder and contends that this was in fact MS which 
was misdiagnosed.  

For reasons which will be explained below, because the 
appellant's multiple sclerosis is not shown to have had its 
inception within the presumptive period of seven years from 
discharge (i.e., January 1986); and no medical professional 
has otherwise opined that there is a linkage between the 
appellant's disorder and his military service, the 
preponderance of the evidence is against the claim is the 
appeal will be denied.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

In this case, there is ample evidence that the appellant 
currently has multiple sclerosis.  Hickson element (1) has 
accordingly been met.

With respect to Hickson element (2), in-service incurrence 
(which in this case extends to the seven year presumptive 
period after service) the appellant does not appear to 
contest that multiple sclerosis was not diagnosed until 1990 
at the earliest, and the evidence of record so indicates.  
See, e.g.: VA social work notes, dated July 17, 1997; January 
29, 1998; VA physical therapy notes dated April 16 1999 
(indicating diagnosis in 1995); VA medical progress note 
dated September 19, 1991 (indicating "probable" multiple 
sclerosis as diagnostic impression); Downtown Medical Clinic 
letter dated August 15, 1995; Decision by the Social Security 
Administration, dated September 26, 1996, page 3 (indicating 
progress notes dated in July 1995 showed findings consistent 
with multiple sclerosis); "Multiple Sclerosis Residual 
Functional Capacity Questionnaire" dated December 23, 1996 
(indicating that the earliest symptoms of multiple sclerosis 
occurred in May 1990.

Significantly, no pre-1990 service medical or civilian 
medical records obtained indicate that the appellant was 
diagnosed to have multiple sclerosis either in service or 
prior to January 1986 - the terminus of the seven year 
presumptive period.  

Much of the reconstructed claims folder is constituted of 
records from the Social Security Administration (SSA), which 
found that the appellant was "disabled" within the meaning 
of its operative statute and regulation as of May 1995.  
However, while that agency's primary focus appears to be on 
the degree of disability, the Board's present scrutiny 
focuses on the relationship, if any, between military service 
and  the appellant's multiple sclerosis.  The SSA records are 
of no utility with respect to this question, nor would one 
expect them to be.  See Morton v. Principi, 3 Vet. App. 508, 
509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  
[observing that evidence of the appellant's current condition 
is not generally relevant to the issue of service connection, 
absent some competent linkage to military service]. 

Although most of the appellant's service medical records are 
missing, and in any event would not provide a diagnosis of 
multiple sclerosis, there are of record service medical 
records pertaining to the treatment for seizure disorder 
dated August to November 1977.  Although the appellant argues 
that he was misdiagnosed, his theory regarding this is not 
competent medical evidence.  It is now well-established that 
the appellant, as a layperson, is not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  See. 
e.g., Cromley v. Brown, 7 Vet. App. 376, 379 (1995).        
   
In short, there is no evidence, aside from the appellant's 
own unsupported lay contentions, which indicates that 
multiple sclerosis existed during service or within the seven 
year presumptive period after service.  Hickson element (2) 
has therefore not been met.   

The matter of medical nexus evidence, Hickson element (3) has 
been discussed to some extent in connection with the VCAA 
above.  As noted, absent evidence of in-service incurrence, 
to include incurrence within the seven year presumptive 
period, a medical nexus opinion is an impossibility.

The Board wishes to make it clear that it does not disagree 
with the appellant's statement to the effect that multiple 
sclerosis is a disease of insidious onset and that it is 
impossible to determine precisely when it initially 
manifests.  That is in fact the reason behind the seven year 
long presumptive period after service.  The presumptive 
period is not of indefinite duration, however.  In the 
absence of specific evidence of multiple sclerosis within 
that period, service connection may not be granted.  Medical 
evidence still could be presented which explains why multiple 
sclerosis was present in service or within the seven year 
presumptive period.  See 38 C.F.R. § 3.303(d).  In this case, 
however, none has been submitted by the appellant.

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection.  The benefit sought on appeal is accordingly 
denied.     


ORDER

Entitlement to service connection for multiple sclerosis is 
denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

